       Case 2:11-cr-00234-TLN Document 671 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:11-CR-00234-TLN
12                       Plaintiff,
13           v.                                         ORDER
14    STEVEN ZINNEL,
15                       Defendant.
16

17          The Court has read and considered the Government’s Ex Parte Application

18   (“Application”). (ECF No. 670.) The Government seeks an order preserving Defendant Steven

19   Zinnel’s (“Defendant”) interest, as sole beneficiary of his deceased mother, Ardith Ferris, in

20   Ferris’s TD Ameritrade individual retirement account. The Application also seeks an order

21   restraining Zinnel and TD Ameritrade from conducting any transactions on the Account that

22   could jeopardize the asset from the United States’ efforts to garnish the Account in partial

23   satisfaction of Zinnel’s unpaid criminal judgment.

24          Having reviewed the Court’s files and the Application, and finding good cause therefrom,

25   the Court GRANTS the Application. (ECF No. 670.) The Court ORDERS as follows: Effective

26   immediately, the TD Ameritrade IRA, account number ending in *0613 (the Account) is hereby

27   frozen. Defendant and TD Ameritrade, Division of TD Ameritrade Inc., and their successors and

28   assigns, are hereby ordered not to assign, convert, disburse, encumber, redeem, trade, transfer or
                                                       1
       Case 2:11-cr-00234-TLN Document 671 Filed 03/25/21 Page 2 of 2


 1   in any way dilute Defendant’s present interest in the Account, or the Account’s present value

 2   (daily market fluctuations are excepted), without the Court’s prior, written permission. This

 3   Order shall remain in effect for thirty (30) days, or the date on which TD Ameritrade, as

 4   garnishee, acknowledges receipt of the United States’ writ of garnishment, whichever is later.

 5          IT IS SO ORDERED.

 6   DATED: March 25, 2021

 7

 8

 9
                                                      Troy L. Nunley
10                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
